     Case 1:16-cv-01666-DAD-BAM Document 104 Filed 07/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARY LEE GAINES,                                   No. 1:16-cv-01666-NONE-BAM (PC)
12                       Plaintiff,
13           v.                                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS RECOMMENDING
14    BROWN, et al.,                                     DISMISSAL OF ACTION, WITH
                                                         PREJUDICE, FOR FAILURE TO
15                       Defendants.                     PROSECUTE AND FAILURE TO OBEY
                                                         COURT ORDER
16
                                                         (Doc. No. 102)
17

18          Plaintiff Mary Lee Gaines is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s first

20   amended complaint against defendants Mirelez and Hoehing for deliberate indifference to

21   medical needs in violation of the Eighth Amendment.

22          On December 16, 2020, defendants filed a motion for summary judgment. Fed. R. Civ. P.

23   56. (Doc. No. 92.) Plaintiff was provided with notice of the requirements for opposing a motion

24   for summary judgment. Woods v. Carey, 684 F.3d 934 (9th Cir. 2012); Rand v. Rowland, 154

25   F.3d 952, 957 (9th Cir. 1988); Klingele v. Eikenberry, 849 F.2d 409, 411–12 (9th Cir. 1988).

26   (Doc. No. 92-1.) Plaintiff was granted three extensions of time to file her opposition. (Doc. Nos.

27   95, 97, 99.) In the order granting plaintiff’s third extension of time, the assigned magistrate judge

28   warned plaintiff that any further requests for extension of this deadline would be subject to a
                                                        1
     Case 1:16-cv-01666-DAD-BAM Document 104 Filed 07/20/21 Page 2 of 3


 1   narrow interpretation of what constitutes good cause. (Doc. No. 99 at 2.) Specifically, the

 2   magistrate judge indicated that plaintiff would be required to “describe what attempts she has

 3   made to access the law library at her institution of confinement, the result of those attempts, how

 4   many times she has successfully accessed the law library, and what specific further research or

 5   other acts must be accomplished using law library services before her opposition can be

 6   completed and submitted to the Court.” (Id.)

 7           On April 26, 2021, plaintiff filed a motion for a fourth extension of time to file her

 8   opposition. (Doc. No. 100.) Defendants filed an opposition on May 12, 2021. (Doc. No. 101.)

 9   Plaintiff did not file a reply.

10           On June 8, 2021, the magistrate judge issued an order denying plaintiff’s fourth extension

11   of time and findings and recommendations recommending dismissal of this action, with

12   prejudice, for failure to prosecute and failure to obey a court order. (Doc. No. 102.) Those

13   findings and recommendations were served on the parties and contained notice that any

14   objections thereto were to be filed within fourteen (14) days after service. (Id.) Plaintiff filed

15   objections on June 24, 2021. (Doc. No. 103.)

16           In her objections, plaintiff argues that she should have been granted a fourth extension of

17   time to file her opposition to defendants’ summary judgment motion because she is incarcerated

18   in a state prison and has not had access to the prison law library for over a year, since February

19   2019. (Id.) Plaintiff does not address defendants’ contention that she has not requested law

20   library access or PLU status for at least the last sixty days prior to filing her fourth request for
21   extension of time. (See Doc. No. 101-1.)

22           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

23   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

24   objections, the court finds the findings and recommendations to be supported by the record and

25   by proper analysis.

26           Accordingly,
27           1. The findings and recommendations issued on June 8, 2021, (Doc. No. 102), are

28               adopted in full;
                                                         2
     Case 1:16-cv-01666-DAD-BAM Document 104 Filed 07/20/21 Page 3 of 3


 1         2. This action is dismissed, with prejudice, for failure to prosecute and failure to obey a

 2               court order; and

 3         3. The Clerk of the Court is directed to assign a district judge to this case for the purpose

 4               of closing the case, terminate all pending motions, and close this case.

 5   IT IS SO ORDERED.
 6
        Dated:     July 20, 2021
 7                                                      UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
